Name: 2005/116/EC: Commission Decision of 8 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on propagating material of Hosta Tratt. under Council Directive 98/56/EC started in 2004
 Type: Decision
 Subject Matter: economic policy;  technology and technical regulations;  research and intellectual property;  agricultural activity;  means of agricultural production
 Date Published: 2005-10-18; 2005-02-09

 9.2.2005 EN Official Journal of the European Union L 36/10 COMMISSION DECISION of 8 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on propagating material of Hosta Tratt. under Council Directive 98/56/EC started in 2004 (2005/116/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants (1), Having regard to Commission Decision 2003/865/EC of 11 December 2003 setting out the arrangements for Community comparative trials and tests on propagating material of Pelargonium lHÃ ©rit. and Hosta Tratt., Euphorbia pulcherrima Willd. ex Klotzsch and Rosa L. under Council Directive 98/56/EC (2), and in particular Article 3 thereof, Whereas: (1) Decision 2003/865/EC sets out the arrangements for the comparative trials and tests to be carried out under Directive 98/56/EC as regards Hosta Tratt. for 2004 and 2005. (2) Tests and trials carried out in 2004 should be continued in 2005, HAS DECIDED AS FOLLOWS: Sole Article Community comparative trials and tests which began in 2004 on propagating material of Hosta Tratt. shall be continued in 2005 in accordance with Decision 2003/865/EC. Done at Brussels, 8 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 226, 13.8.1998, p. 16. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). (2) OJ L 325, 12.12.2003, p. 62.